                      1 DAVID R. ZARO (BAR NO. 124334)
                        JOSHUA A. DEL CASTILLO (BAR NO. 239015)
                      2 NORMAN M. ASPIS (BAR NO. 313466)
                        ALLEN MATKINS LECK GAMBLE
                      3 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      6         jdelcastillo@allenmatkins.com
                                naspis@allenmatkins.com
                      7
                        Attorneys for Plaintiff
                      8 GEOFF WINKLER, RECEIVER
                      9                                     UNITED STATES DISTRICT COURT
                     10                                CENTRAL DISTRICT OF CALIFORNIA
                     11
                     12 GEOFF WINKLER, RECEIVER,                           Case No. 2:21-cv-02987-FMO-AFMx
                     13                        Plaintiff,                  STIPULATED PROTECTIVE ORDER
                     14                v.
                     15 JOSEPH FAZIO, et al.,
                     16                        Defendants.
                     17
                     18                                 STIPULATED PROTECTIVE ORDER
                     19                The following Stipulated Protective Order ("Order") is entered into by and
                     20 between Plaintiff Geoff Winkler ("Plaintiff" or the "Receiver"), the Court-appointed
                     21 permanent receiver for Essex Capital Corporation and its subsidiaries and affiliates
                     22 in the matter styled SEC v. Iannelli, et al., USDC, C.D. Cal. Case No. 2:18-cv-
                     23 05008-FMO-AFM on the one hand, and Defendants Joseph Fazio, Maria Fazio, and
                     24 the Fazio Family Trust (collectively, "Defendants" or the "Fazio Entities") on the
                     25 other hand, based on the model protective order provided under Magistrate Judge
                     26 Alexander F. MacKinnon's procedures, and with respect to the following matters:
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                 STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1
                      1 I.             A.      PURPOSES AND LIMITATIONS
                      2                Discovery in this Action is likely to involve production of confidential or
                      3 private financial information for which special protection from public disclosure and
                      4 from use for any purpose other than prosecuting this litigation may be warranted.
                      5 Accordingly, the Parties hereby stipulate to and petition the Court to enter the
                      6 following Order. The Receiver and the Fazio Entities acknowledge that this Order
                      7 does not confer blanket protections on all disclosures or responses to discovery, and
                      8 that the protection it affords from public disclosure and use extends only to the
                      9 limited information or items that are entitled to confidential treatment under
                     10 applicable legal principles.
                     11                B.      GOOD CAUSE STATEMENT
                     12                This Action is likely to involve private financial information for which special
                     13 protection from public disclosure and from use for any purpose other than
                     14 prosecution of this Action is warranted. Such private materials and information
                     15 consist of, among other things, confidential business or financial information,
                     16 information regarding confidential business practices, information otherwise
                     17 generally unavailable to the public, or which may be privileged or otherwise
                     18 protected from disclosure under state or federal statutes, court rules, case decisions,
                     19 or common law. Accordingly, to expedite the flow of information, to facilitate the
                     20 prompt resolution of disputes over confidentiality of discovery materials, to
                     21 adequately protect information the Parties are entitled to keep confidential, to ensure
                     22 that the Parties are permitted reasonable necessary uses of such material in
                     23 preparation for and in the conduct of trial, to address their handling at the end of the
                     24 litigation, and serve the ends of justice, a protective order for such information is
                     25 justified in this matter. It is the intent of the Parties that information will not be
                     26 designated as confidential for tactical reasons, and that nothing be so designated
                     27 without a good faith belief that it has been maintained in a confidential, non-public
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                  STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                              -2-
                      1 manner, and there is good cause why it should not be part of the public record of this
                      2 Action.
                      3                C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                      4                        SEAL
                      5                The Parties further acknowledge, as set forth in Section 12.3, below, that this
                      6 Order does not entitle them to file confidential information under seal; Local Civil
                      7 Rule 79-5 sets forth the procedures that must be followed and the standards that will
                      8 be applied when a Party seeks permission from the Court to file material under seal.
                      9                There is a strong presumption that the public has a right of access to judicial
                     10 proceedings and records in civil cases. In connection with non-dispositive motions,
                     11 good cause must be shown to support a filing under seal. See Kamakana v. City and
                     12 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                     13 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                     14 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                     15 require good cause showing), and a specific showing of good cause or compelling
                     16 reasons with proper evidentiary support and legal justification, must be made with
                     17 respect to Protected Material that a party seeks to file under seal. The parties’ mere
                     18 designation of Disclosure or Discovery Material as “CONFIDENTIAL” does not –
                     19 without the submission of competent evidence by declaration, establishing that the
                     20 material sought to be filed under seal qualifies as confidential, privileged, or
                     21 otherwise protectable – constitute good cause.
                     22                Further, if a Party requests sealing related to a dispositive motion or trial, then
                     23 compelling reasons, not only good cause, for the sealing must be shown, and the
                     24 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                     25 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                     26 each item or type of information, document, or thing sought to be filed or introduced
                     27 under seal in connection with a dispositive motion or trial, the Party seeking
                     28 protection must articulate compelling reasons, supported by specific facts and legal
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                    STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                                -3-
                      1 justification, for the requested sealing order. Again, competent evidence supporting
                      2 the application to file documents under seal must be provided by declaration.
                      3                Any document that is not confidential, privileged, or otherwise protectable in
                      4 its entirety will not be filed under seal if the confidential portions can be redacted.
                      5 If documents can be redacted, then a redacted version for public viewing, omitting
                      6 only the confidential, privileged, or otherwise protectable portions of the document,
                      7 shall be filed. Any application that seeks to file documents under seal in their
                      8 entirety should include an explanation of why redaction is not feasible.
                      9 2.             DEFINITIONS
                     10                Action: the action styled Winkler v. Fazio, et al., Case No. 2:21-cv-02987,
                     11 currently pending before this Court;
                     12                Challenging Party: a Party or Non-Party that challenges the designation of
                     13 information or items under this Order;
                     14                “CONFIDENTIAL” Information or Items: information (regardless of how it
                     15 is generated, stored or maintained) or tangible things that qualify for protection
                     16 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                     17 Cause Statement;
                     18                Counsel: Outside Counsel of Record and House Counsel (as well as their
                     19 support staff).
                     20                Designating Party: a Party or Non-Party that designates information or items
                     21 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”;
                     22                Disclosure or Discovery Material: all items or information, regardless of the
                     23 medium or manner in which it is generated, stored, or maintained (including, among
                     24 other things, testimony, transcripts, and tangible things), that are produced or
                     25 generated in disclosures or responses to discovery in this matter;
                     26                Expert: a person with specialized knowledge or experience in a matter
                     27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                     28 an expert witness or as a consultant in this Action;
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                  STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                              -4-
                      1                House Counsel: attorneys who are employees of a Party to this Action.
                      2 House Counsel does not include Outside Counsel of record or any other outside
                      3 counsel;
                      4                Non-Party: any natural person, partnership, corporation, association or other
                      5 legal entity not named as a Party to this Action;
                      6                Outside Counsel of Record: attorneys who are not employees of a Party to
                      7 this Action but are retained to represent or advise a Party to this Action and have
                      8 appeared in this Action on behalf of that Party or are affiliated with a law firm that
                      9 has appeared on behalf of that Party, and includes support staff;
                     10                Party: any party to this Action, including the Receiver and the Fazio Entities,
                     11 all of their respective officers, directors, employees, consultants, retained experts,
                     12 and Outside Counsel of Record (and their support staffs);
                     13                Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                     14 Material in this Action;
                     15                Professional Vendors: persons or entities that provide litigation support
                     16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                     18 and their employees and subcontractors;
                     19                Protected Material: any Disclosure or Discovery Material that is designated
                     20 as “CONFIDENTIAL”; and
                     21                Receiving Party: a Party that receives Disclosure or Discovery Material from
                     22 a Producing Party.
                     23 3.             SCOPE
                     24                The protections conferred by this Order cover not only Protected Material (as
                     25 defined above), but also (1) any information copied or extracted from Protected
                     26 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                     27 and (3) any testimony, conversations, or presentations by Parties or their Counsel
                     28 that might reveal Protected Material.
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                  STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                              -5-
                      1                Any use of Protected Material at trial shall be governed by the orders of the
                      2 trial judge. This Order does not govern the use of Protected Material at trial.
                      3 4.             DURATION
                      4                Once a case proceeds to trial, information that was designated as
                      5 “CONFIDENTIAL” or maintained pursuant to this protective order used or
                      6 introduced as an exhibit at trial becomes public and will be presumptively available
                      7 to all members of the public, including the press, unless compelling reasons
                      8 supported by specific factual findings to proceed otherwise are made to the trial
                      9 judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
                     10 “good cause” showing for sealing documents produced in discovery from
                     11 “compelling reasons” standard when merits-related documents are part of court
                     12 record). Accordingly, the terms of this Order do not extend beyond the
                     13 commencement of the trial.
                     14 5.             DESIGNATING PROTECTED MATERIAL
                     15                5.1     Exercise of Restraint and Care in Designating Material for Protection.
                     16 Each Party or Non-Party that designates information or items for protection under
                     17 this Order must take care to limit any such designation to specific material that
                     18 qualifies under the appropriate standards. The Designating Party must designate for
                     19 protection only those parts of material, documents, items or oral or written
                     20 communications that qualify so that other portions of the material, documents, items
                     21 or communications for which protection is not warranted are not swept unjustifiably
                     22 within the ambit of this Order.
                     23                Mass, indiscriminate or routinized designations are prohibited. Designations
                     24 that are shown to be clearly unjustified or that have been made for an improper
                     25 purpose (e.g., to unnecessarily encumber the case development process or to impose
                     26 unnecessary expenses and burdens on other parties) may expose the Designating
                     27 Party to sanctions.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -6-
                      1                If it comes to a Designating Party’s attention that information or items that it
                      2 designated for protection do not qualify for protection, that Designating Party must
                      3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      4                5.2     Manner and Timing of Designations. Except as otherwise provided in
                      5 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                      6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                      7 under this Order must be clearly so designated before the material is disclosed or
                      8 produced.
                      9                Designation in conformity with this Order requires:
                     10                        (a)   for information in documentary form (e.g., paper or electronic
                     11 documents, but excluding transcripts of depositions or other pretrial or trial
                     12 proceedings), that the Producing Party affix at a minimum, the legend
                     13 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                     14 contains protected material. If only a portion of the material on a page qualifies for
                     15 protection, the Producing Party also must clearly identify the protected portion(s)
                     16 (e.g., by making appropriate markings in the margins).
                     17                A Party or Non-Party that makes original documents available for inspection
                     18 need not designate them for protection until after the inspecting Party has indicated
                     19 which documents it would like copied and produced. During the inspection and
                     20 before the designation, all of the material made available for inspection shall be
                     21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                     22 documents it wants copied and produced, the Producing Party must determine which
                     23 documents, or portions thereof, qualify for protection under this Order. Then,
                     24 before producing the specified documents, the Producing Party must affix the
                     25 CONFIDENTIAL legend to each page that contains Protected Material. If only a
                     26 portion of the material on a page qualifies for protection, the Producing Party also
                     27 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                     28 in the margins).
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -7-
                      1                        (b)   for testimony given in depositions that the Designating Party
                      2 identifies the Disclosure or Discovery Material on the record, before the close of the
                      3 deposition all protected testimony.
                      4                        (c)   for information produced in some form other than documentary
                      5 and for any other tangible items, that the Producing Party affix in a prominent place
                      6 on the exterior of the container or containers in which the information is stored the
                      7 legend “CONFIDENTIAL”. If only a portion or portions of the information
                      8 warrants protection, the Producing Party, to the extent practicable, shall identify the
                      9 protected portion(s).
                     10                5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                     11 failure to designate qualified information or items does not, standing alone, waive
                     12 the Designating Party’s right to secure protection under this Order for such material.
                     13 Upon timely correction of a designation, the Receiving Party must make reasonable
                     14 efforts to assure that the material is treated in accordance with the provisions of this
                     15 Order.
                     16 6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
                     17                6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                     18 designation of confidentiality at any time that is consistent with the Court’s
                     19 Scheduling Order.
                     20                6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                     21 resolution process under Local Rule 37-1, et seq.
                     22                6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a
                     23 joint stipulation pursuant to Local Rule 37-2.
                     24                6.4     The burden of persuasion in any such challenge proceeding shall be on
                     25 the Designating Party. Frivolous challenges, and those made for an improper
                     26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                     27 parties) may expose the Challenging Party to sanctions. Unless the Designating
                     28 Party has waived or withdrawn the confidentiality designation, all parties shall
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -8-
                      1 continue to afford the material in question the level of protection to which it is
                      2 entitled under the Producing Party’s designation until the Court rules on the
                      3 challenge.
                      4 7.             ACCESS TO AND USE OF PROTECTED MATERIAL
                      5                7.1     Basic Principles. A Receiving Party may use Protected Material that is
                      6 disclosed or produced by another Party or by a Non-Party in connection with this
                      7 Action only for prosecuting, defending or attempting to settle this Action. Such
                      8 Protected Material may be disclosed only to the categories of persons and under the
                      9 conditions described in this Order. When this Action has been terminated, a
                     10 Receiving Party must comply with the provisions of section 13 below.
                     11                Protected Material must be stored and maintained by a Receiving Party at a
                     12 location and in a secure manner that ensures that access is limited to the persons
                     13 authorized under this Order.
                     14                7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                     15 otherwise ordered by the court or permitted in writing by the Designating Party, a
                     16 Receiving Party may disclose any information or item designated
                     17 “CONFIDENTIAL” only to:
                     18                        (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                     19 as well as employees of said Outside Counsel of Record to whom it is reasonably
                     20 necessary to disclose the information for this Action;
                     21                        (b)   the officers, directors, and employees (including House Counsel)
                     22 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                     23                        (c)   Experts (as defined in this Order) of the Receiving Party to
                     24 whom disclosure is reasonably necessary for this Action and who have signed the
                     25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     26                        (d)   the Court and its personnel;
                     27                        (e)   Court reporters and their staff;
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                                -9-
                      1                        (f)   professional jury or trial consultants, mock jurors, and
                      2 Professional Vendors to whom disclosure is reasonably necessary for this Action
                      3 and who have signed the “Acknowledgment and Agreement to Be Bound”
                      4 (Exhibit A);
                      5                        (g)   the author or recipient of a document containing the information
                      6 or a custodian or other person who otherwise possessed or knew the information;
                      7                        (h)   during their depositions, witnesses, and attorneys for witnesses,
                      8 in the Action to whom disclosure is reasonably necessary provided: (1) the
                      9 deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
                     10 and (2) they will not be permitted to keep any confidential information unless they
                     11 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                     12 otherwise agreed by the Designating Party or ordered by the court. Pages of
                     13 transcribed deposition testimony or exhibits to depositions that reveal Protected
                     14 Material may be separately bound by the court reporter and may not be disclosed to
                     15 anyone except as permitted under this Order; and
                     16                        (i)   any mediator or settlement officer, and their supporting
                     17 personnel, mutually agreed upon by any of the parties engaged in settlement
                     18 discussions.
                     19 8.             PROTECTED MATERIAL SUBPOENAED OR ORDERED
                     20                PRODUCED IN OTHER LITIGATION
                     21                If a Party is served with a subpoena or a court order issued in other litigation
                     22 that compels disclosure of any information or items designated in this Action as
                     23 “CONFIDENTIAL,” that Party must:
                     24                        (a)   promptly notify in writing the Designating Party. Such
                     25 notification shall include a copy of the subpoena or court order;
                     26                        (b)   promptly notify in writing the party who caused the subpoena or
                     27 order to issue in the other litigation that some or all of the material covered by the
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                    STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -10-
                      1 subpoena or order is subject to this Order. Such notification shall include a copy of
                      2 this Order; and
                      3                        (c)   cooperate with respect to all reasonable procedures sought to be
                      4 pursued by the Designating Party whose Protected Material may be affected.
                      5                If the Designating Party timely seeks a protective order, the Party served with
                      6 the subpoena or court order shall not produce any information designated in this
                      7 Action as “CONFIDENTIAL” before a determination by the court from which the
                      8 subpoena or order issued, unless the Party has obtained the Designating Party’s
                      9 permission. The Designating Party shall bear the burden and expense of seeking
                     10 protection in that court of its confidential material and nothing in these provisions
                     11 should be construed as authorizing or encouraging a Receiving Party in this Action
                     12 to disobey a lawful directive from another court.
                     13 9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                     14                PRODUCED IN THIS LITIGATION
                     15                        (a)   The terms of this Order are applicable to information produced
                     16 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                     17 information produced by Non-Parties in connection with this litigation is protected
                     18 by the remedies and relief provided by this Order. Nothing in these provisions
                     19 should be construed as prohibiting a Non-Party from seeking additional protections.
                     20                        (b)   In the event that a Party is required, by a valid discovery request,
                     21 to produce a Non-Party’s confidential information in its possession, and the Party is
                     22 subject to an agreement with the Non-Party not to produce the Non-Party’s
                     23 confidential information, then the Party shall:
                     24                              (1)   promptly notify in writing the Requesting Party and the
                     25 Non-Party that some or all of the information requested is subject to a
                     26 confidentiality agreement with a Non-Party;
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                    STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -11-
                      1                              (2)   promptly provide the Non-Party with a copy of this Order,
                      2 the relevant discovery request(s), and a reasonably specific description of the
                      3 information requested; and
                      4                              (3)   make the information requested available for inspection by
                      5 the Non-Party, if requested.
                      6                        (c)   If the Non-Party fails to seek a protective order from this court
                      7 within 14 days of receiving the notice and accompanying information, the Receiving
                      8 Party may produce the Non-Party’s confidential information responsive to the
                      9 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                     10 Party shall not produce any information in its possession or control that is subject to
                     11 the confidentiality agreement with the Non-Party before a determination by the
                     12 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                     13 expense of seeking protection in this court of its Protected Material.
                     14 10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                     15                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                     16 Protected Material to any person or in any circumstance not authorized under this
                     17 Order, the Receiving Party must immediately (a) notify in writing the Designating
                     18 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                     19 unauthorized copies of the Protected Material, (c) inform the person or persons to
                     20 whom unauthorized disclosures were made of all the terms of this Order, and
                     21 (d) request such person or persons to execute the “Acknowledgment and Agreement
                     22 to Be Bound” that is attached hereto as Exhibit A.
                     23 11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                     24                PROTECTED MATERIAL
                     25                When a Producing Party gives notice to Receiving Parties that certain
                     26 inadvertently produced material is subject to a claim of privilege or other protection,
                     27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                     28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                    STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                               -12-
                      1 procedure may be established in an e-discovery order that provides for production
                      2 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                      3 (e), insofar as the Parties reach an agreement on the effect of disclosure of a
                      4 communication or information covered by the attorney-client privilege or work
                      5 product protection, the Parties may incorporate their agreement in the stipulated
                      6 protective order submitted to the court.
                      7 12.            MISCELLANEOUS
                      8                12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      9 person to seek its modification by the Court in the future.
                     10                12.2 Right to Assert Other Objections. By stipulating to the entry of this
                     11 Order, no Party waives any right it otherwise would have to object to disclosing or
                     12 producing any information or item on any ground not addressed in this Order.
                     13 Similarly, no Party waives any right to object on any ground to use in evidence of
                     14 any of the material covered by this Order.
                     15                12.3 Filing Protected Material. A Party that seeks to file under seal any
                     16 Protected Material must comply with Local Civil Rule 79-5. Protected Material
                     17 may only be filed under seal pursuant to a court order authorizing the sealing of the
                     18 specific Protected Material at issue. If a Party’s request to file Protected Material
                     19 under seal is denied by the court, then the Receiving Party may file the information
                     20 in the public record unless otherwise instructed by the court.
                     21 13.            FINAL DISPOSITION
                     22                After the final disposition of this Action, as defined in paragraph 4, within 60
                     23 days after a written request by the Designating Party, each Receiving Party must
                     24 return all Protected Material to the Producing Party or destroy such material. As
                     25 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                     26 compilations, summaries, and any other format reproducing or capturing any of the
                     27 Protected Material. Whether the Protected Material is returned or destroyed, the
                     28 Receiving Party must submit a written certification to the Producing Party (and, if
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                              -13-
                      1 not the same person or entity, to the Designating Party) by the 60-day deadline that
                      2 (1) identifies (by category, where appropriate) all the Protected Material that was
                      3 returned or destroyed and (2) affirms that the Receiving Party has not retained any
                      4 copies, abstracts, compilations, summaries or any other format reproducing or
                      5 capturing any of the Protected Material. Notwithstanding this provision, Counsel
                      6 are entitled to retain an archival copy of all pleadings, motion papers, trial,
                      7 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                      8 and trial exhibits, expert reports, attorney work product, and consultant and expert
                      9 work product, even if such materials contain Protected Material. Any such archival
                     10 copies that contain or constitute Protected Material remain subject to this Order as
                     11 set forth in Section 4.
                     12 14.            VIOLATION
                     13                Any violation of this Order may be punished by appropriate measures
                     14 including, without limitation, contempt proceedings and/or monetary sanctions.
                     15
                     16 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                     17
                     18 Dated: April __, 2021                            ALLEN MATKINS LECK GAMBLE
                                                                          MALLORY & NATSIS LLP
                     19                                                  DAVID R. ZARO
                                                                         JOSHUA A. DEL CASTILLO
                     20                                                  NORMAN M. ASPIS
                     21
                                                                         By:
                     22
                     23
                     24                                                        JOSHUA A. DEL CASTILLO
                                                                               Attorneys for Court-Appointed
                     25                                                        Receiver
                                                                               GEOFF WINKLER
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                 STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                            -14-
                      1
                      2 Dated: April __, 2021             BLANK ROME LLP
                                                          ARASH BERAL
                      3
                      4                                   By:
                                                                ARASH BERAL
                      5                                         Attorneys for Defendants
                                                                JOSEPH FAZIO, MARIA FAZIO,
                      6                                         and the FAZIO FAMILY TURST
                      7
                      8
                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                      9
                            DATED: 5/7/2021
                     10
                     11
                     12
                     13
                     14 HON. ALEXANDER F. MacKINNON
                     15 United States Magistrate Judge
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1             -15-
                      1                                        EXHIBIT A
                      2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3 I, ______________________________ [print or type full name], of
                      4 ______________________________ [print or type full address], declare under
                      5 penalty of perjury that I have read in its entirety and understand the Stipulated
                      6 Protective Order that was issued by the United States District Court for the Central
                      7 District of California on [date] in the case of Winkler v. Fazio, et al., Case No. 2:21-
                      8 cv-02987-FMO-AFM. I agree to comply with and to be bound by all the terms of
                      9 this Stipulated Protective Order and I understand and acknowledge that failure to so
                     10 comply could expose me to sanctions and punishment in the nature of contempt. I
                     11 solemnly promise that I will not disclose in any manner any information or item that
                     12 is subject to this Stipulated Protective Order to any person or entity except in strict
                     13 compliance with the provisions of this Order. I further agree to submit to the
                     14 jurisdiction of the United States District Court for the Central District of California
                     15 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                     16 proceedings occur after termination of this action.
                     17                I hereby appoint ____________________ [print or type full name] of
                     18 ______________________________ [print or type full address and telephone
                     19 number] as my California agent for service of process in connection with this action
                     20 or any proceedings related to enforcement of this Stipulated Protective Order.
                     21
                     22 Date: ______________________________
                     23 City and State where sworn and signed: ______________________________
                     24
                     25 Printed name: ______________________________
                     26
                     27 Signature: ______________________________
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                            STIPULATED PROTECTIVE ORDER
                            4842-2918-8583.1                        -16-
